

Exhibit 10.1
 
2017 Executive Officer Annualized Base Salaries
 
The annualized base salaries for Omnicell’s executive officers for 2017 are as
follows:
 
Name
 
Title
 
2017
Annualized
Base Salary
 
Randall A. Lipps
 
Chairman, President and Chief Executive Officer
 
$
660,000
 
Peter J. Kuipers
 
Executive Vice President and Chief Financial Officer
 
$
375,000
 
J. Christopher Drew
 
President, North American Automation
 
$
375,000
 
Robin G. Seim
 
President, Global Automation and Medication Adherence
 
$
375,000
 
Nhat Ngo
 
Executive Vice President, Strategy and Business Development
 
$
300,000
 
Dan S. Johnston
 
Executive Vice President and Chief Legal and Administrative Officer
 
$
300,000
 
Jorge Taborga
 
Executive Vice President, Engineering
 
$
285,000
 

 




